Exhibit 10.1

 

 [image_001.jpg]



17672 Laurel Park Drive N.
Suite 400 E

Livonia, MI 48152

 

 



December 16, 2015

 

To: James Bernard

 

Re: Agreement to Extend Employment Term, Increase Base Salary

 

Dear Jim:

 

Reference is made to the Employment Agreement dated as of March 4, 2013 (the
“Agreement”) by and between you and Tower Automotive Operations USA I, LLC (the
“Company”). Unless otherwise specified, all capitalized terms used herein shall
have the meaning assigned thereto under the Agreement.

 

Section 2 of the Agreement provides as follows:

 

“Term. Subject to earlier termination pursuant to Section 5 below, this
Agreement and the employment relationship hereunder shall continue from the
Effective Date until December 31, 2015 (the “Initial Term”). Effective upon the
expiration of the Initial Term and of each Additional Term (as defined below),
if any, this Agreement and the employment relationship hereunder may be extended
for an additional period of one (1) year or, if the Employee agrees, two (2) or
up to three (3) years, subject to earlier termination pursuant to Section 5
(each, an “Additional Term”), in each such case commencing upon the expiration
of the Initial Term or the then-current Additional Term, as the case may be, but
only if, at least sixty (60) calendar days prior to the expiration of the
Initial Term or the then-current Additional Term, as the case may be, the
Company shall have given written notice to the Employee of its intention to
extend the Term (as defined below) of this Agreement and time period of the
extension (the “Extension Notice”). In the event that the Company does not
provide an Extension Notice in the manner set forth in the preceding sentence,
the Term automatically shall expire at the end of the Initial Term or the
then-current Additional Term, as the case may be. As used in this Agreement,
"Term" shall refer to the period beginning on the Effective Date and ending on
the date of the Employee's employment termination in accordance with this
Section 2 or Section 5. Upon the expiration of the Term or earlier termination
of this Agreement and the employment relationship hereunder, the Company shall
have no further obligations to the Employee under this Agreement or otherwise,
except as specifically set forth in Section 4.5 and Section 5.”

 

This letter shall confirm our agreement that the Term of the Agreement is
extended for two years such that, subject to earlier termination pursuant to
Section 5 of the Agreement or further extension in accordance with Section 2 of
the Agreement, the Term of the Agreement shall expire and the employment
relationship thereunder shall continue until December 31, 2017.

 



 

 

 

 [image_001.jpg]



17672 Laurel Park Drive N.
Suite 400 E

Livonia, MI 48152

 

In addition, this will confirm that effective January 1, 2016, your annual “Base
Salary” under the Agreement will increase to $440,000.

 

In addition, Section 4.7 is added to the Agreement, to read as follows:

 

“4.7 2017 Retention Bonus. The Employee shall one hundred percent (100%) vest in
a lump sum cash retention bonus in the amount of $792,000 (the “2017 Retention
Bonus”) on the earliest to occur of: (a) December 31, 2017, provided that prior
to such date: (i) the Employee’s employment with the Company has not been
terminated by the Company for Cause (as defined below), (ii) the Employee’s
employment with the Company has not been terminated by the Company following the
consummation of a Change in Control, or (iii) the Employee has not voluntarily
resigned from his employment with the Company, unless said resignation occurs
for Good Reason (as defined below) in circumstances other than a Change in
Control; or (b) the date on which the Employee terminates employment with the
Company due to death or Disability (as defined below). Payment of the 2017
Retention Bonus shall occur on the date (the Payment Date) on which the 2017
Retention Bonus vests; provided that, in the case of payment upon termination of
employment due to Disability, the Payment Date shall be delayed until the first
business day of the seventh month following the Employee’s termination pursuant
to Section 7.11 if necessary to comply with Section 409(a)(2)(B) of the Code.
Notwithstanding the preceding sentence, payment of the 2017 Retention Bonus
shall be treated as having been made on the Payment Date if it is made by the
15th day of the third calendar month following the Payment Date, provided that
the Employee is not permitted, directly or indirectly, to designate the taxable
year of payment of the 2017 Retention Bonus. For purposes of Section 5.2,
effective January 1, 2016, the reference to the “Retention Bonus” in Section
5.2(a) shall be deemed to refer to the 2017 Retention Bonus.”

 

Except as amended as set forth above, the Agreement shall continue in full force
and effect. This letter contains the entire agreement between you and the
Company with respect to the subject matter hereof and supersedes all prior
agreements and understandings, written or oral, with respect thereto.

 

Please acknowledge your acceptance of the foregoing by executing this letter
below and returning it to me prior to December 22, 2015.

 

Regards,

 

/s/Mark. M. Malcolm; 12/21/2015

Mark M. Malcolm

President and Chief Executive Officer

 

 

AGREED AND ACCEPTED:

 

/s/James Bernard                                         

James Bernard

 



 

 

